Citation Nr: 0601074	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-02 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
September 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 RO decision which, in pertinent part, 
denied service connection for hypertension, sleep apnea, and 
a kidney disorder.  The veteran testified at a 
videoconference hearing before the undersigned member of the 
Board in October 2005.  A transcript of the hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran has a diagnosis of hypertension, and 
competent medical evidence of record establishes that the 
hypertension began during his military service.

2.  The veteran has a diagnosis of sleep apnea, and competent 
medical evidence of record establishes that this condition 
began during his military service.

3.  The veteran has undergone dialysis and a kidney 
transplant, and competent medical evidence of record 
establishes that a kidney disorder began during his military 
service.


CONCLUSIONS OF LAW

1.  Hypertension was incurred during active military service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Sleep apnea was incurred during active military service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2005).

3.  A kidney disorder was incurred during active military 
service.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters - The Veterans Claims Assistance Act 
of 2000

The VCAA describes VA's duty to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board finds that the RO has substantially satisfied the 
duties to notify and assist as required by the VCAA, and that 
to the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with adjudication of these issues given the 
favorable nature of the Board's resolution of them.

II.  Service connection for hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including hypertension, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The veteran served on active duty from 1975 to 1980.  While 
there are a number of normal blood pressure readings during 
service, including a reading of 132/74 in June 1980 at the 
time of the veteran's separation examination, there are some 
other readings which suggest the early stages of 
hypertension.  On a report of medical history dated in June 
1980, the veteran indicated that he had a positive history 
for high or low blood pressure.

VA outpatient treatment records over the past several years 
show diagnoses of chronic hypertension which is controlled 
with medication.  Medical opinions of record establish that 
hypertension began during the veteran's military service.

In a letter dated in November 2002, Dr. A. Wasiluk stated 
that he had been treating the veteran for hypertension since 
December 2000.  He indicated that the veteran's blood 
pressure was periodically elevated while he was in the 
military, and was also shown to be elevated in 1987 after 
military service.  Dr. Wasiluk opined that it was most likely 
that the veteran developed hypertension during his military 
service, and the condition gradually progressed after his 
discharge.  

In a letter dated in February 2003, Dr. G. Davis stated that 
the veteran had documented hypertension during his military 
service from 1975 to 1980.  He also indicated that hematuria 
was present at this time, and this suggested the beginnings 
of renal disease.  As renal disease is a common cause of 
hypertension, Dr. Davis opined that this was the cause of the 
veteran's hypertension.  He also opined that sleep apnea was 
another factor which might have caused hypertension.  He 
stated that the veteran's peptic ulcer disease at this time 
was not related to his hematuria or his hypertension.  Dr. 
Davis opined that it was extremely likely and almost certain 
that the veteran's hypertension began during his military 
service.  

In a statement dated in April 2003, the veteran's sister 
indicated that she personally observed the veteran's high 
blood pressure readings during the year following his 
separation from the military, as he was living with her at 
this time.  She stated that she had been a registered nurse 
for almost ten years prior to the veteran's discharge, and 
she always had a sphygmotonometer in her home to take blood 
pressure.  She reported that she took the veteran's blood 
pressure occasionally, and his diastolic pressure was 
consistently between 90 and 100.  She indicated that the 
veteran was unemployed at the time but said he would get his 
blood pressure treated when he could afford health insurance.

At his October 2005 hearing, the veteran testified that he 
was told during service that his blood pressure was high and 
it would be monitored, but he was not placed on medication.  
He said that following service he lived with his sister, and 
she had taken his blood pressure periodically and expressed 
concern over it.  He reported that he was first treated for 
high blood pressure in 1984, and had been on medication to 
control the condition for several years.  He said that his 
blood pressure had caused him to have a rapid pulse and 
occasional lightheadedness.

Upon review of the above evidence, the Board finds that 
competent medical evidence of record establishes that the 
veteran's current hypertension began during his military 
service.  The Board further notes that there is no contrary 
medical evidence of record regarding the date of onset of 
this condition.  Thus, with application of the benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), the Board finds that 
while hypertension was not diagnosed until after service, the 
evidence as a whole establishes that the disease was incurred 
in service, and thus service connection for the condition is 
warranted.  See 38 C.F.R. § 3.303(d).  


III.  Service connection for sleep apnea

The veteran's service medical records are negative for a 
diagnosis of sleep apnea, but mention on several occasions 
that he was experiencing difficulty sleeping, and was 
prescribed medication for sleeping/headaches.  On a June 1980 
report of medical history, he indicated frequent trouble 
sleeping, and such is also noted on his June 1980 separation 
examination.

In July 2001, following complaints of daytime somnolence and 
general fatigue, the veteran underwent sleep study testing 
which showed that he had obstructive sleep apnea.  Continuous 
positive airway pressure (CPAP) therapy was begun in August 
2001.  CPAP therapy was discontinued in November 2001 
following negative side effects.  Daytime somnolence and 
general fatigue continued to be present in December 2001.  
Records from June 2002 show that he was experiencing daytime 
somnolence, napping, profound snoring, and nasal stuffiness.  
AutoPap therapy was initiated, which produced positive 
results.

In a letter dated in June 2002, Dr. J. Kaplan stated that he 
had evaluated the veteran for severe obstructive sleep apnea.  
The veteran reported that he had records which showed a 
problem with snoring which dated back to the 1970s.  He 
stated that two roommates had to be moved because of his 
severe snoring problem.  Dr. Kaplan opined that this 
suggested that sleep apnea was present at this time as loud 
disruptive snoring was a prime feature of sleep apnea.

At VA examinations given in August 2002, the veteran reported 
being symptomatic for sleep apnea as far back as his last 
year of military service.  He indicated that he had problems 
with loud snoring and obstruction during his sleep and also 
experienced intermittent apneic episodes which were witnessed 
by others.  The examiner noted that while the veteran had 
been recently diagnosed with sleep apnea, there was no 
diagnosis of such in his military records.

In a letter dated in October 2002, Dr. Kaplan stated that 
based upon his knowledge of the severity of the veteran's 
disorder and the historical information provided, it was his 
opinion that it was highly likely that sleep apnea syndrome 
was present between 1975 and 1980.  Dr. Kaplan also noted 
that based upon the level of knowledge of most practitioners 
between 1970 and 1980, it would be very unlikely that a 
physician would identify mild obstructive sleep apnea, as the 
diagnostic tools were not available at this time to 
appropriately diagnose the condition and it had only been 
within the past ten years that knowledge of the condition and 
proper diagnostic tools had become available to most 
physicians.  

In a letter dated in February 2003, Dr. G. Davis indicated 
that snoring during the veteran's military service was 
evidence of the presence of sleep apnea at that time.

In a letter dated in September 2003, Dr. P. Strollo, Jr., 
Medical Director of the University of Pittsburgh Medical 
Center's Sleep Medicine Center, stated that he had reviewed 
the veteran's records while he was on active duty.  Dr. 
Strollo reported that heavy snoring was a prominent clinical 
feature of obstructive sleep apnea, and the high blood 
pressure readings during service were also indicative of 
sleep apnea.  Dr. Strollo stated that at the time of the 
veteran's discharge from the military in 1980, there were 
very few resources available to diagnose and treat sleep 
apnea.  Nasal CPAP was not commercially available until 1981, 
and the first sleep laboratory in the Air Force was not 
established until 1987 when he established it at Wilford Hall 
Medical Center.  Dr. Strollo opined that it was certainly 
plausible that obstructive sleep apnea could have been 
present during the veteran's military service.

In various lay statements dated in 2002 and 2003, a friend, a 
fellow servicemember, and relatives of the veteran stated 
that he had problems with loud snoring which were not present 
before his military service.  He was described as legendary 
for his loud snoring in the military.  It was indicated that 
he had experienced trouble falling asleep during the day, and 
also had difficulties getting to work on time.

At his hearing before the Board in October 2005, the veteran 
testified that he was seen for sleeping problems with his 
headaches and ulcers while he was in the military.  He said 
he was not diagnosed with sleep apnea in the military, but 
such diagnosis was not in the terminology at that time.  He 
said he was given medication for sleep problems while he was 
in the military, and was constantly told that he snored 
loudly.  He indicated that he was not diagnosed with sleep 
apnea until 2001, when he underwent a sleep study after being 
told he had sleep apnea while he was on kidney dialysis.  He 
stated that currently he didn't sleep well and had difficulty 
with being sleepy during the day.  This caused problems for 
him with driving and getting to work on time.

Upon review of the above evidence, the Board finds that the 
competent medical evidence of record establishes that the 
veteran's sleep apnea began during military service.  
Evidence of record establishes that the veteran had problems 
with loud snoring during his military service, and the 
medical evidence relates this to sleep apnea, which 
physicians have opined was present during military service.  
It is noted that sleep apnea was not a common terminology 
during the period of the veteran's military service, and thus 
is unlikely to have been diagnosed if present.  The Board 
further notes that there is no contrary medical evidence of 
record regarding the date of onset or etiology of this 
condition.  Thus, with application of the benefit-of-the-
doubt rule, 38 U.S.C.A. § 5107(b), the Board finds that while 
sleep apnea was not diagnosed until after service, the 
evidence as a whole establishes that the disease was incurred 
in service, and thus service connection for the condition is 
warranted.  See 38 C.F.R. § 3.303(d).  

IV.  Service connection for a kidney disorder

The veteran's service medical records are negative for any 
diagnosis of a kidney disorder.  However, a January 1978 
report notes that he was experiencing painful urination, and 
hematuria was indicated at the time of his June 1980 
separation examination.  In his June 1980 report of medical 
history, he indicated a positive history for kidney stone or 
blood in urine.

Private medical records dated in 1999 note a history of renal 
failure, and the veteran was placed on dialysis in October 
1999.  In April 2001, he underwent a kidney transplant.  
Following transplant, he had difficulty with right leg edema, 
but this was later improved.  Since his transplant, his 
condition has been adequately controlled with medication.  
Medical records indicate that he has a history of gastric 
ulcers, peptic ulcer disease, and gastroesophageal reflux 
disease.   

In a letter dated in February 2003, Dr. G. Davis stated that 
he was a nephrologist who had treated the veteran for a 
number of years for end stage renal disease secondary to 
thrombolic thrombocytopenic purpura.  He noted that the 
veteran had undergone a kidney transplant following dialysis.  
Dr. Davis noted that the veteran had documented hematuria 
during service which suggested the beginnings of renal 
disease at that point.  It was indicated that renal disease 
was a common cause of hypertension.  Dr. Davis stated that 
the veteran's peptic ulcer disease was in no way related to 
either hematuria or hypertension, and opined that it was 
extremely likely and almost certain that his renal disease 
began during military service.

At his October 2005 hearing, the veteran testified that he 
experienced blood in his urine during his military service, 
but was not found to have a kidney problem as attention was 
instead focused on his ulcers.  He indicated that after 
service he believed his hematuria was related to his ulcers 
and didn't realize he had a kidney problem.  He reported that 
he had experienced hematuria all along, but was unaware that 
he had a kidney problem until 1999 when he was admitted to 
the hospital with a hypertensive emergency and blood in his 
urine.  Presently he was taking several immunosuppressants 
and said he felt very weak.    

Upon review of the above evidence, the Board finds that the 
competent medical evidence of record establishes that the 
veteran's kidney disorder began during military service.  
Evidence of record establishes that the veteran experienced 
hematuria during his military service, and the medical 
evidence relates this to the onset of renal disease, which 
Dr. Davis has opined likely began during military service.  
The Board further notes that there is no contrary medical 
evidence of record regarding the date of onset or etiology of 
this condition.  Thus, with application of the benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), the Board finds that 
while a kidney disorder was not diagnosed until after 
service, the evidence as a whole establishes that the disease 
was incurred in service, and thus service connection for the 
condition is warranted.  See 38 C.F.R. § 3.303(d).  



ORDER

Service connection for hypertension is granted.

Service connection for sleep apnea is granted.

Service connection for a kidney disorder is granted.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


